         Case 1:20-cv-09932-PGG Document 28
                                         27 Filed 08/25/21
                                                  08/23/21 Page 1 of 1




                    Tarter Krinsky & Drogin LLP
                    1350 Broadway                                              Nels T. Lippert, Partner
                    New York, NY 10018                                         212.216.1157 Direct Dial
                    P 212.216.8000                                         nlippert@tarterkrinsky.com
                    F 212.216.8001
                    www.tarterkrinsky.com     MEMO   ENDORSEMENT

                                           The conference currently scheduled for August 26, 2021 is
                                           adjourned to October 7, 2021 at 10:30 a.m.
By ECF Only

Hon. Paul G. Gardephe, U.S.D.J.
United States District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Courtroom 705
New York, New York 10007                   August 25, 2021

       Re:     Times Three Clothier, LLC v. Daytona Apparel Group LLC
               Civil Action No. 1:20-cv-09932-PGG

Dear Judge Gardephe:

         This office represents Plaintiff, Times Three Clothier, LLC (“Plaintiff”), in the above
referenced matter. Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, Rules
I(D) and I(E), Plaintiff writes, with the consent of counsel for Defendant, Daytona Apparel
Group LLC (“Defendant”), to submit this letter motion to request a fifth adjournment of the
initial conference to a date most convenient for the Court, but no earlier than thirty (30) days
from the date of this letter motion, with any related deadlines extended accordingly. At present,
the initial telephonic conference is scheduled for August 26, 2021, at 10:15 am.

        As noted during the telephonic conference with the Court on July 26, 2021, the parties
are actively engaged in settlement discussions with a view towards ultimately resolving this
action. While the parties are close to agreeing upon terms and arrangements in an effort to
resolve this dispute, in its entirety, the parties are jointly seeking the adjournment because they
require further time to finalize same. As noted above, Defendant has consented to the requested
adjournment and any related extensions of time.

       In closing, we thank the Court for its consideration of the foregoing.

                                                     Respectfully submitted,


                                                     ____________________
                                                     Nels T. Lippert

cc:    All Counsel of Record (via ECF)
